Citation Nr: 1613649	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral foot disabilities.

3.  Entitlement to service connection for bilateral ankle disabilities.

4.  Entitlement to service connection for bilateral knee disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from January 1966 to January 1987.  He received multiple awards and decorations, including a Combat Infantryman Badge (CIB) for service during combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2013 and July 2014, the Board remanded the issues listed on the first page of this decision for further development.  In July 2014, the Board also listed entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) as an issue on appeal.  However, the Board had previously denied this issue in its March 2013 decision and the Veteran did not appeal the denial of a higher rating for PTSD or submit any documentation that could be construed as a motion for reconsideration.  Further, he did not submit additional evidence or information to initiate another claim for an increased rating for PTSD.  Thus, there is no current appeal for this issue, there are no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction over it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file is now entirely contained in VA's secure electronic processing systems.  The Veteran's full service treatment records, including those dated in 1968, 1981, and 1986, as described in the prior remands, are associated with the claims file; and the AOJ also obtained updated VA treatment records dated from 2009 forward.  Thus, no further action is needed concerning the prior directives.

Nevertheless, VA's duty to assist has not been satisfied, as there is an indication of additional pertinent service and VA treatment records that have not been associated with the Veteran's claims file, and the available evidence warrants a VA examination for his service connection claims.  See 38 C.F.R. § 3.159(c) (2015).  

First, an April 2009 record reflects that the National Personnel Records Center (NPRC) forwarded the Veteran's service personnel records, including unit and duty assignments, to the AOJ; and the AOJ indicated that it considered such records in rating actions.  These records should be associated with the Veteran's claims file.

Further, the claims file only includes VA treatment records dated from November 2007 through August 2014, from VA facilities in Fayetteville, Salisbury, and Durham; but problem lists reflect VA treatment since at least September 2001.  The AOJ requested records from the Fayetteville VA Medical Center (VAMC) dated from his discharge from service in January 1987 through September 15, 2001, and received a negative response for any records from this period.  In a December 2008 letter, the AOJ notified the Veteran of this response and requested him to provide any records in his possession; however, there is no indication or notification to the Veteran that records from 2001 through 2007 are not available.  These records, as well as updated VA treatment records since August 2014, may contain pertinent evidence to help substantiate his claims on appeal, and they should be obtained.  

Additionally, VA's duty to provide an examination to determine the nature and etiology of his claimed conditions has been triggered.  The Veteran has provided competent evidence as to injuries during service related to parachuting duties and/or running in combat boots.  In this regard, in addition to documented injuries to the low back and right foot during service, the Veteran engaged in combat with the enemy and earned a parachuting badge.  See DD Forms 214; September 1989 letter from NPRC to Veteran.  His reports regarding any injury during combat are sufficient to establish that fact, despite a lack of documentation of any such injuries.  38 C.F.R. § 3.304(d) (2015).  Further, the Veteran and his sister provided competent evidence as to continuous observable symptoms such as pain, swelling, and stiffness since service.  See, e.g., January 2008 informal claims; July 2009 statement from Veteran's sister.  Concerning a current disability, VA treatment records in the claims file reflect several diabetic foot examinations with abnormal findings, but no other pertinent diagnosed conditions.  Nevertheless, the Veteran has provided competent evidence of symptoms that may result in a diagnosis, and that he was told he had arthritis and/or degenerative joint or disc disease of his back, knees, feet, and ankles as a result of injuries in service.  See January 2008 claims.  

The AOJ should also ask the Veteran to identify any outstanding non-VA treatment records since service, to include any opinions linking his conditions to service.

The Veteran has asserted that he is unemployable due to his service-connected PTSD with associated alcohol abuse, and that he last worked full-time doing administrative work for a trucking company in November 2008.  He essentially reported that he was forced into retirement due to a performance decrease and conflicts with his supervisor.  See September 2009 VA examination for PTSD; November 2009 VA Form 21-8940.  The September 2009 examiner stated that it was not possible to delineate whether the Veteran had trouble in his former employment due to his PTSD or his alcohol use; however, service connection has been awarded for both conditions.  Thus, there is a suggestion of unemployability due to service-connected disability.  

The Veteran does not currently meet the schedular threshold criteria for a TDIU, as his combined rating for service-connected PTSD and diabetes mellitus is no more than 40 percent; however, development upon remand may result in additional disability compensation.  Further, VA policy is to provide a TDIU in all cases where service-connected disabilities cause unemployment, regardless of the percentages assigned.  See 38 C.F.R. § 4.16 (2015).  The Board and the AOJ cannot consider this question in the first instance; rather, it must be referred to the Director of VA's Compensation Service for initial consideration, although the Board is not bound by such determination.  38 C.F.R. § 4.16(b); Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015).  This should be completed upon remand, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a completed release form identifying the dates and treatment for any non-VA providers who treated him for his back, knees, ankles, or feet since service discharge, to include a diagnosis of arthritis or degenerative joint or disc disease, and any opinion regarding a relationship to service.  Make reasonable efforts to obtain sufficiently identified records.

2.  Associate the Veteran's service personnel records, noted as received by VA in 2009, with his claims file.

3.  Obtain and associate with the claims file the Veteran's VA treatment records dated from September 15, 2001, through November 2007, and from August 2014 forward, from facilities in Fayetteville, Salisbury, and/or Durham.  

4.  For all of the above, if any identified records are not available, notify the Veteran of the missing records, the attempts made, and allow an opportunity for him to provide the missing records himself.

5.  After completing the above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed low back and bilateral knee, ankle, and foot disabilities.  The examiner should review the entire claims file, and respond to the following questions after examining the Veteran:

(a) Identify all current disabilities of the low back, bilateral knees, feet, and ankles.  In particular, state whether there is arthritis or degenerative joint disease shown by X-rays and/or degenerative disc disease.  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any current disability of the back, knees, ankles, and/or feet had its onset in or is otherwise related to the Veteran's active service, to include as a result of any injury during combat, running in combat boots, or parachuting duties?  

Also, state whether any arthritis or organic disease of the nervous system for the Veteran's back, knees, ankles, and/or feet at least as likely as not existed and manifested to a compensable degree by January 1988 (within one year after his service discharge).

(c)  Identify the effects on the Veteran's employability from any back, knee, ankle, and feet disabilities; considering his educational and work history.

(d)  The examination report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  

6.  Then, if the Veteran does not meet the schedular threshold criteria for a TDIU at any point since November 2008, refer the case to VA's Director of Compensation Services for extraschedular consideration of a TDIU, to include based on PTSD with alcohol abuse and diabetes, or other conditions that may be determined to be service-connected upon remand, pursuant to 38 C.F.R. § 4.16(b).   

7.  If any benefit sought on appeal remains denied after readjudication, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

